Appeal by the defendant from a judgment of the County Court, Nassau County (Wexner, J.), rendered February 1, 1991, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the hearing court properly concluded that his arrest was supported by probable cause. It is well settled that information provided by an identified citizen accusing another individual of a specific crime is legally sufficient to provide the police with probable cause to arrest (see, People v Newton, 180 AD2d 764; People v Grams, 166 AD2d 717). Here, the record reveals that the arresting officer was interviewing two victims of an armed robbery when one of them suddenly called out, "there he is”, and both victims pointed to the defendant, who was standing *739across the street. The officer then asked the victims "are you sure that’s him?” and they both replied that they were sure of their identification. Under these circumstances, the arresting officer had probable cause to believe that the defendant had perpetrated the robbery (see, People v Banks, 151 AD2d 491; People v McCain, 134 AD2d 623). Accordingly, the hearing court properly denied suppression of the grey bandana which was discovered incident to the defendant’s lawful arrest (see, People v McCain, supra). Mangano, P. J., Harwood, Balletta and Eiber, JJ., concur.